United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1307
Issued: November 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 30, 2017 appellant filed a timely appeal from a December 2, 2016 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated November 6, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 25, 2015 appellant, then a 58-year-old supervisory program analyst, filed a
traumatic injury claim (Form CA-1) alleging that at 6:00 p.m. on Thursday, February 19, 2015,
she sustained injury to her head, jaw, neck, right wrist, right hand/fingers, and right hip due to a
fall at work. She indicated that she was walking cautiously to her car after work due to frozen
snow and, the next thing she knew, she was lying flat on her back on the pavement. Appellant
noted that her head hurt and she was unable to get up. She stopped work on February 20, 2015
and returned to full-time, regular-duty work on February 24, 2015.2
On the same Form CA-1, appellant’s immediate supervisor indicated that appellant’s
regular work hours were 9:00 a.m. to 5:30 p.m., Monday through Friday. She indicated that
appellant was not in the performance of duty at the time of her claimed injury on February 19,
2015 because she was walking to her car after her shift was completed. In the section of the
form regarding controversion of continuation of pay by the employing establishment, the
supervisor asserted that the claimed disability was not caused by a traumatic injury and was not
work related. She advised that the employing establishment controverted the claim because fact
of injury, performance of duty, and causal relationship had not been established.
Appellant submitted a report of work status detailing her return to work and the first page
of a form entitled Authorization for Examination and/or Treatment (Form CA-16).
In a March 4, 2015 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. It requested that she complete and return an enclosed
development questionnaire which posed various questions about the factual circumstances of her
February 19, 2015 fall, including whether she was performing assigned duties when the injury
occurred, whether the fall occurred on the employing establishment premises, and whether the
fall occurred at parking facilities that were owned, controlled, or managed by the employing
establishment.
Appellant submitted a completed OWCP development questionnaire, which she signed
on March 17, 2015. She indicated that on February 19, 2015 she fell in a parking lot which was
owned, controlled, and managed by the employing establishment, and she asserted that she was
required to park in the lot. Appellant noted that on February 19, 2015 she had completed her
daily tasks and was walking to her car to go home when she slipped on ice and fell.3
In a March 19, 2015 letter, a human resources assistant for the employing establishment
indicated that the parking lot where appellant fell on February 19, 2015 was owned and
maintained by the employing establishment. She indicated that appellant’s regular tour of duty
2

On the Form CA-1 appellant requested continuation of pay for her time off work.

3

In a March 18, 2015 statement, a coworker, S.B., indicated that on February 19, 2015 appellant left work at
approximately 5:30 p.m. to 5:45 p.m. and that at some point thereafter she saw appellant sitting on a piece of
cardboard in the parking lot. Appellant advised S.B. that she had fallen on ice. In a March 13, 2015 statement,
another coworker, R.P., noted that at approximately 6:30 p.m. on February 19, 2015 she saw an ambulance arriving
at the employing establishment. R.P. indicated that she later learned that the ambulance came for appellant, who
had fallen on ice.

2

was 8:30 a.m. to 5:00 p.m., Monday to Friday, and that appellant was not approved for overtime
or compensatory time for any period after the end of her tour of duty at 5:00 p.m. on
February 19, 2015.4 The assistant noted that appellant’s fall occurred an hour after the end of her
tour of duty and that the employing establishment found that her staying this amount of time past
the end of her tour of duty was excessive. The employing establishment attached a February 19,
2015 report in which a Department of Veterans Affairs police officer indicated that he received a
telephone call at 8:10 p.m. advising that appellant had fallen in a parking lot at the employing
establishment.5
The record contains a memorandum memorializing an April 15, 2015 conference
between a human resources specialist for the employing establishment and an OWCP claims
examiner. The specialist indicated that appellant’s shift ended every day at 5:00 p.m., and that
this was the time her shift ended on February 19, 2015. She noted that appellant did work past
5:00 p.m. on February 19, 2015, but appellant did so of her own accord without approved
overtime or compensatory time. The specialist advised that appellant’s fall occurred at
approximately 6:07 p.m. on February 19, 2015.
Appellant submitted a February 19, 2015 report from Dr. Shawn McCarty, an attending
Board-certified emergency medicine physician,6 who indicated that she reported falling on ice at
work on that date and hitting the back of her head. Dr. McCarty noted that a February 19, 2015
computerized tomography (CT) scan of appellant’s head contained normal findings and he
provided a diagnosis of concussion.7
In a February 27, 2015 report, Dr. Susan Maderic, an attending Board-certified family
practitioner, discussed the circumstances of appellant’s February 19, 2015 fall and her reported
symptoms after the fall, including headaches and dizziness. Dr. Maderic diagnosed closed head
injury and vertigo due to a work-related fall on ice. The findings of a March 4, 2015 CT scan of
appellant’s head contained an impression of mild atrophy, but no acute intracranial abnormality.
Appellant also submitted disability certificates from attending physicians, laboratory
results, informational sheets from her medical provider regarding the management of head
injuries, and additional medical reports from her February 19, 2015 visit to the emergency room.
In an April 15, 2015 decision, OWCP denied appellant’s claim for a February 19, 2015
work injury. It found that she established that she was a federal civilian employee who filed a
timely claim, that an employment incident occurred as alleged, and that a medical condition had
The record contains a timesheet printout identifying appellant’s “Scheduled Tour” on February 19, 2015 as
being 8:30 a.m. to 5:00 p.m.
4

5

In a February 26, 2015 e-mail to the employing establishment, a deputy police chief for the Veterans Affairs
police indicated that video surveillance showed an individual falling in a parking lot at the Louisville Veterans
Affairs Medical Center at 6:07 p.m. on February 19, 2015.
6

The report was also signed by Eric Elder, an attending physician assistant.

7

The record contains a report of this CT scan which contains an impression of scalp hematoma in the left parietal
region with symmetrical brain and ventricles, no focal area of decreased attenuation to suggest infarction/contusion,
and no evidence of fracture, hemorrhage, hydrocephalus, or abnormal extra-axial fluid.

3

been diagnosed in connection with the incident. OWCP determined, however, that appellant’s
claim for a February 19, 2015 injury was denied because she failed to establish the basic element
of performance of duty. The evidence of record was not sufficient to establish that the injury
and/or medical condition arose during the course of employment and within the scope of
compensable work factors. OWCP noted that appellant’s injury happened after 6:00 p.m. on
February 19, 2015, over an hour after her shift ended. It indicated that the employing
establishment verified that her normal work hours were 8:30 a.m. to 5:00 p.m. and that she was
not authorized to work overtime on February 19, 2015.
In a letter dated August 7, 2015 and received on August 12, 2015, appellant requested
reconsideration of OWCP’s April 15, 2015 decision. In her August 7, 2015 letter, she indicated
that, even though her work shift technically ended at 5:00 p.m., she often stayed past that time to
complete work assignments that need to be finished prior to her leaving for the day. Appellant
noted that, in the week prior to February 19, 2015, she had been staying in the office later
because she had been out of the office the previous week on government travel and the previous
Monday had been a federal holiday. She asserted that, on February 19, 2015, she was attempting
to reduce the backlog that she had incurred.8
In a July 10, 2015 letter, appellant’s immediate supervisor indicated that appellant’s tour
of duty was listed as 8:30 a.m. to 5:00 p.m. She noted that it was not unusual for appellant to
work later than her tour of duty as a personal choice, although she usually left within 30 minutes
of the end of her tour of duty. The supervisor noted that appellant was found on the ground at
approximately 6:00 p.m. on February 19, 2015, but that she did not know how long she was on
the ground before help arrived because she had lost consciousness.
In a September 21, 2015 letter, a human resources specialist indicated that video
surveillance documented that appellant’s fall occurred at 6:07 p.m. on February 19, 2015. She
indicated that appellant was not authorized to work overtime on February 19, 2015.
In an April 8, 2015 report, Dr. Maderic indicated that appellant reported still having
headaches and experienced spinning and sharp pain/tenderness in the back top of her head when
lying on her back or left side. Appellant advised that she was working on a full-time basis, but
that she felt exhausted all the time. Dr. Maderic diagnosed closed head injury and vertigo due to
a work-related fall on ice. In a July 17, 2015 report, she discussed appellant’s plan of care for
physical therapy. Appellant also submitted a number of medical reports which had previously
been submitted to OWCP.
In a November 6, 2015 decision, OWCP denied modification of its April 15, 2015
decision. It again found that she had not shown that the February 19, 2015 injury occurred in the
performance of duty. OWCP noted that appellant’s fall occurred more than an hour after her
tour of duty officially ended and that her staying late was of her own personal choice as opposed
to having been directed by or officially approved by management.

8

In an October 8, 2015 statement, appellant noted that she routinely worked beyond the official end of her tour of
duty at 5:00 p.m., including occasions when she worked as late as 7:00 p.m.

4

In an appeal request form dated October 21, 2016 and received on November 8, 2016,
appellant requested reconsideration of OWCP’s November 6, 2015 decision.
Appellant submitted an October 21, 2016 e-mail, addressed to her immediate supervisor,
in which she indicated that she was submitting a request for compensatory time for two hours at
the end of her shift (5:00 to 7:00 p.m.) on February 17, 18, and 19, 2015. She noted that, due to
being on travel status the prior week and the holiday on February 16, 2015, she needed to work
extra hours each day to catch up on monthly processing tasks, new clinic requests, etc., for the
Louisville, Kentucky facility. In an October 21, 2016 e-mail response, the supervisor noted,
“Approve. Forward to time keeping.”
Appellant also resubmitted medical reports, dated between February and July 2015, that
had previously been considered by OWCP. These included treatment reports dated February 19,
April 8, and July 17, 2015, and diagnostic testing reports dated February 19 and March 4, 2015.
In a December 2, 2016 decision, OWCP denied appellant’s request for further review of
the merits of her claim because her request was untimely filed and failed to demonstrate clear
evidence of error. It found that her request for reconsideration of its November 6, 2015 decision
was untimely because it was received on November 8, 2016, which was more than one year after
the November 6, 2015 decision. OWCP further determined that the factual and medical evidence
submitted by appellant in support of her reconsideration request did not demonstrate clear
evidence of error in its November 6, 2015 decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an
award for or against payment of compensation at any time on his or her own motion or on
application. The Secretary, in accordance with the facts found on review, may end, decrease or
increase the compensation awarded, or award compensation previously refused or discontinued.9
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.10 However, OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation, if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP in
its most recent merit decision. To demonstrate clear evidence of error, a claimant must submit
evidence relevant to the issue that was decided by OWCP. The evidence must be positive,
precise, and explicit and must be manifest on its face that OWCP committed an error.11

9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.607(a).

11

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

5

To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.12 The Board
notes that clear evidence of error is intended to represent a difficult standard.13 Evidence that
does not raise a substantial question concerning the correctness of OWCP’s decision is
insufficient to demonstrate clear evidence of error.14 It is not enough merely to establish that the
evidence could be construed so as to produce a contrary conclusion.15 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.16 The Board makes an independent
determination as to whether a claimant has demonstrated clear evidence of error on the part of
OWCP.17
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. An application for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.18 As appellant’s request for
reconsideration was not received by OWCP until November 8, 2016, more than one year after
issuance of its November 6, 2015 merit decision, it was untimely filed.19 Consequently, she
must demonstrate clear evidence of error by OWCP in its November 6, 2015 decision.20
The Board finds that appellant has not demonstrated clear evidence of error on the part of
OWCP in issuing its November 6, 2015 decision.
Appellant did not submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its November 6, 2015 decision.21 The
evidence she submitted did not raise a substantial question concerning the correctness of
12

Annie L. Billingsley, 50 ECAB 210 (1998).

13

R.K., Docket No. 16-0355 (issued June 27, 2016).

14

Jimmy L. Day, 48 ECAB 652 (1997).

15

Id.

16

Id.

17

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

18

See supra note 11.

19

The last day of the one-year filing period fell on a weekend; therefore, appellant had until Monday,
November 7, 2016 to timely request reconsideration. See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
20

See supra note 12.

21

See id.

6

OWCP’s decision.22 Appellant submitted an October 21, 2016 e-mail in which she retroactively
requested compensatory time between 5:00 p.m. and 7:00 p.m. on the workdays February 17, 18,
and 19, 2015 and another October 21, 2016 e-mail in which her supervisor responded that the
request was approved. However, she did not explain how this evidence raised a substantial
question as to the correctness of OWCP’s November 6, 2015 decision. The granting of
compensatory time more than one and a half years after the fact would have no bearing on the
appellant’s work status at the actual time of her fall on February 19, 2015. OWCP explained in
its decisions denying her claim for a February 19, 2015 injury that she failed to establish an
injury in the performance of duty because, at the time of her fall, she had been off the clock for
more than an hour and was not engaged in her assigned work duties or incidental tasks at the
direction of the employing establishment.23 The Board notes that the retroactive granting of
compensatory time, without any explanation for such granting, does not provide any further
evidence that appellant was engaged in specific regular or specially assigned work duties, or
tasks incidental to those duties at the time of her fall on February 19, 2015 such that she was in
the performance of duty at that time.24 Therefore, the submission of this evidence, in and of
itself, would not raise a substantial question regarding the correctness of OWCP’s determination,
in its November 6, 2015 decision, that she failed to establish a February 19, 2015 injury
occurring in the performance of duty.
Appellant also submitted medical reports dated between February and July 2015 that had
previously been submitted and considered by OWCP.25 These documents would not tend to
show clear evidence of error in OWCP’s November 6, 2015 decision because her claim for a
February 19, 2015 injury was denied on a factual basis, rather than a medical basis.
The Board finds that appellant’s application for review does not show on its face that
OWCP committed error when it found in its November 6, 2015 decision that she did not
establish an injury in the performance of duty on February 19, 2015.26 As noted, clear evidence

22

See supra note 15.

23

See generally supra notes 19 through 28 describing the standards for establishing that an injury occurred in the
performance of duty.
24

As noted above, an injury occurring on the premises while an employee is coming from work after working
hours may be compensable and this includes a reasonable interval after official working hours while the employee is
on the premises engaging in acts incidental to work. What constitutes a reasonable interval depends not only on the
length of time involved, but also on the circumstances occasioning the interval and nature of the employment
activity. The mere fact that an injury occurs on an industrial premises following a reasonable interval after working
hours is not sufficient to bring the injury within the performance of duty. The claimant must show substantial
employer benefit or an employer requirement in order for the activity to be considered as arising out of employment.
See supra notes 22 through 28.
25

Appellant resubmitted treatment reports dated February 19, April 8, and July 17, 2015 and diagnostic testing
reports dated February 19 and March 4, 2015.
26

See S.F., Docket No. 09-0270 (issued August 26, 2009) (find that an untimely application for review must
show on its face that OWCP committed error in a prior merit decision).

7

of error is intended to represent a difficult standard.27 Appellant has not met this standard in this
case.28
For these reasons, the evidence submitted by appellant does not raise a substantial
question concerning the correctness of OWCP’s November 6, 2015 decision and OWCP
properly determined that she did not demonstrate clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

27

See supra note 14.

28

On appeal, appellant argues that her February 19, 2015 injury occurred in the performance of duty because she
had been working past the end of her tour of duty every day that week due to having been away on travel duty and
the due to the prior Monday having been a holiday. However, she did not explain how the particular evidence she
submitted in connection with her untimely reconsideration request showed clear evidence of error in OWCP’s
November 6, 2015 decision.

8

